uniform tssve cist na dollar_figure of internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to t ep ra t3 date jan legend company a company b first-tier subsidiaries second-tier subsidiaries page third-tier subsidiaries fourth-tier subsidiaries page plan x dear this is in response to a request for a private_letter_ruling dated date as supplemented by a letter dated date submitted on your behalf by your authorized representative concerning the applicability of sec_409 of the intemal revenue code page code to an employee_stock_ownership_plan your authorized representative submitted the following facts and representations in support of the request company b the parent company is a holding_company that directly and indirectly owns the first second third and fourth tier subsidiaries subsidiaries all of the first tier subsidiaries are wholly-owned subsidiary corporations of company b company b and all of its corporate subsidiaries constitute a parent-subsidiary_controlled_group within the meaning of code sec_1563 all of the non-corporate subsidiaries are single owner limited_liability companies llc’s organized under applicable state law company a is a first tier subsidiary of company b company a has maintained plan x since date the internal_revenue_service has determined that plan x in form is an employee_stock_ownership_plan as described in code sec_4975 and meets the requirements of sec_401 of the code the assets of plan x consist exclusively of shares of company b common_stock which is readily_tradable on an established_securities_market within the meaning of code sec_409 each llc has a single corporate owner or is owned by a single llc with a single corporate owner one of these corporate owners is a second tier subsidiary that is wholly owned by a first tier subsidiary all of the other corporate owners are first tier subsidiaries none of the llc’s made an election under sec_301_7701-3 of the income_tax regulations to be classified as a corporation for federal tax purposes instead all of the llc’s have accepted the default classification of sec_301_7701-3 of the regulations resulting in their being disregarded as entities separate from their corporate owners based on the above facts and representations your authorized representative has requested the following rulings unless and until an election is made to change the classification of the llc’s the employees of the llc’s will be treated as part of company b’s controlled_group for purposes of code sec_1563 as it relates to code sec_409 shares of common_stock of company b will not fail to satisfy the definition of employer_securities under sec_409 of the code with respect to employees of the llc’s any entity in company b’s corporate organization immediately after the restructuring that in the future elects to be treated as a corporation for federal_income_tax purposes under sec_7701 of the code will continue to be a part of the group of controlled corporations under sec_1563 of the code that includes company b determined without regard to subsections a and e c and shares of common_stock of company b will continue to constitute employer_securities under sec_409 of the code with respect to such entity oe page any entity in company b’s corporate organization immediately after the restructuring that in the future revokes an election to be treated as a corporation for federal_income_tax purposes under sec_7701 of the code will continue to be a part of the group of controlled corporations under sec_1563 of the code determined without regard to subsections a and c that includes company a and shares of common_stock of company a will continue to constitute employer_securities under sec_409 of the code with respect to such entity any domestic entity that may hereafter be organized or created that is included in the company b’s corporate organization that is a disregarded_entity under sec_7701 of the income_tax regulations or that properly elects to be treated as a corporation for federal_income_tax purposes under sec_7701 of the income_tax regulations will be included in the group of controlled corporations under sec_1563 of the code that includes company a determined without regard to subsections a and e c and shares of common_stock of company a will constitute employer_securities under sec_409 of the code with respect to such entity with respect to the first and second requested rulings code sec_4975 provides in pertinent part that an employee_stock_ownership_plan must be designed to invest primarily in qualifying employer_securities which is defined in sec_4975 as any employer_security within the meaning of sec_409 code sec_409 defines the term employer_securities as common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market code sec_409 states that for purposes of this subsection the term controlled_group_of_corporations has the meaning given to such term by sec_1563 determined without regard to subsections a and e c of sec_1563 pertaining to certain insurance_companies and constructive_ownership respectively code sec_1563 provides that a parent-subsidiary_controlled_group is any group of one or more chains of corporations meeting certain requirements sec_7701 defines corporation to include associations joint-stock companies and insurance_companies sec_301_7701-2 elaborates upon the list of entities qualifying as corporations the regulations under sec_7701 allow single owner organizations to choose to be recognized or disregarded as entities separate from their owners for ali federal tax purposes if an election is not made the association will be disregarded as an entity separate from its owner for all purposes of the code and deemed to liquidate by distributing its assets and liabilities to its sole owner the llc’s do not qualify as corporations under either code sec_7701 or sec_301_7701-2 of the regulations because both sections require that a corporation have entity status the llc’s have chosen to be disregarded entities and thus are no longer treated as separate from their corporate owners for all federal tax purposes instead each is regarded as a ceso page division of its corporate owner since code sec_1563 requires that a controlled_group consist of corporations the llc’s are not members of company b’s parent-subsidiary_controlled_group on the other hand the assets and liabilities of the llc’s are included in company b’s parent- subsidiary controlled_group a disregarded_entity is treated as having liquidated by distributing all of its assets and liabilities to its single owner when a disregarded_entity is owned by another disregarded_entity the assets and liabilities of a lower tier disregarded_entity are deemed to be owned by the higher tier disregarded_entity which in turn are deemed to be owned by the higher tier disregarded entity’s sole owner see sec_301_7701-2 of the regulations as applied to the facts at issue the assets and liabilities of the llc’s are ultimately deemed to be owned by one of the first or second tier subsidiaries members of company b’s parent-subsidiary_controlled_group their ownership of the assets and liabilities of the llc’s in lower tier subsidiaries will result in those assets and liabilities being part of company b’s controlled_group even though these llc’s are not members of company b’s parent-subsidiary_controlled_group therefore employees of the llc’s in the second through fourth tier subsidiaries will be treated as employees of those subsidiaries which are part of company b’s controlled_group all of these owners are currently accordingly with respect to your first requested ruling we conclude that unless and until an election is made to change the classification of the llc’s the employees of the llc’s will be treated as part of company b’s controlled_group for purposes of code sec_1563 as it relates to code sec_409 therefore with respect to your second requested ruling we conclude that shares of common_stock of company b will not fail to satisfy the definition of employer_securities under sec_409 of the code with respect to employees of the llc’s with respect to the third fourth and fifth requested rulings section dollar_figure of revproc_2000_ 2000_1_irb_21 states that a letter_ruling will not be issued on alternative plans of proposed transactions or on hypothetical situations as the third fourth and fifth requested rulings are hypothetical we are constrained not to rule by the revenue_procedure cited above this ruling letter is based on the assumption that plan x continues to be otherwise qualified under code sec_401 and sec_4975 at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent 2s page the onginal of this ruling letter has been sent to your authorized representative in accordance with a power of attomey on file with this office sincerely yours pr ausa uy far frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter original to dollar_figure
